Citation Nr: 1452321	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for bilateral sensorineural hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing in August 2013.  A transcript of the testimony offered at the hearing has been associated with the record.

At the Board hearing, the Veteran requested that the record be held open for 30 days to allow for the submission of additional evidence.  See 38C.F.R. § 20.709 (2013).  The record was held open, but no additional evidence was received.  

The issues of entitlement to service connection for bilateral sensorineural hearing loss and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability has not been shown at any time during the pendency of the claim.  

2.  In a February 1975 rating decision, the RO denied the Veteran's claim for service connection of a right knee disability and the Veteran did not appeal this decision.
3.  Evidence received since the final February 1975 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection of a right knee disability and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The RO's February 1975 denial of the Veteran's claim for service connection of a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2013).

3.  New and material evidence has been received since the February 1975 denial, and the claim  of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a right knee disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in July 2010.   

VA has obtained the Veteran's service treatment records, VA records, assisted the Veteran in obtaining evidence, and the Veteran was afforded a hearing before the Board.  Although the Veteran has testified that he had chiropractic treatment at some point after his discharge from service, he has not provided any particular information to VA indicating that there are any records available related to this treatment.  On the contrary, he suggested that they would not be available as the practitioners had passed away.  See 38 C.F.R. § 3.159(c)(2)(i) (2013).  The Board held the record open for 30 days following his August 2013 Board hearing to allow for the submission of additional relevant evidence, but none was received by VA.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  Under these circumstances, the duty to assist the Veteran in obtaining relevant records has been met.  

No medical examination or opinion is necessary to decide the claim for service connection of a low back disability as there is sufficient evidence to address the claim, and no indication that the Veteran has a low back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record, outlined below, fails to indicate that the Veteran incurred any disability or injury to the low back in service.  The Veteran has not offered, and VA does not possess any clinical evidence of any current low back disability, including residuals of any injury, remote or otherwise.  The Veteran has offered vague testimony of apparently remote chiropractic treatment after his discharge from service in January 1970, but offers no recollection of any particular diagnosis regarding the low back.  He indicated that no clinical evidence of this chiropractic treatment is available.  Under these circumstances there is simply no indication of any low back disability such that there is a duty to provide a medical examination.  The evidence is sufficient to decide the claim, and the Veteran has been offered ample opportunity to provide evidence and testimony in support of his claim.  

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2013 hearing, the VLJ enumerated the issues on appeal.  The VLJ obtained the Veteran's history concerning the underlying claimed disabilities, asked where he was treated for his disabilities, and informed the Veteran what was the basis for why his claim had thus far been denied, and what was necessary for a grant of service connection.  Evidence necessary to substantiate the claims was discussed and, indeed, the record was held open for the Veteran to submit additional evidence, which he has not done.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.

All known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

New and Material Evidence, Right Knee Disability

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection of a right knee disability was denied in an unappealed May 1975 rating decision.  The Veteran was notified of the decision and of his appellate rights but did not appeal.  In addition, no additional evidence was received or submitted during the appeal period.  Accordingly, the decision is final.  38 C.F.R. §§ 3.156(a), 20.1103.

In the May 1975 rating decision that denied the claim, the RO denied the claim as the evidence did not establish that the Veteran had any knee injury residuals, noting that although the service treatment records documented a complaint of knee pain following hyperextension in February 1968, subsequent service records and VA examination did not show that the Veteran had any residuals from the in-service hyperextension. 

As noted above, in August 2013, the Veteran testified before the Board.  At that time, he testified that he had received post-service treatment for his right knee.  He explained that he had problems with the knee post-service, and that a doctor had related the condition to service.  This, in conjunction with the evidence previously of record, particularly the service treatment records, relates to unestablished facts, necessary to support the claim, i.e. the presence of a knee disability related to in-service injury.  As it is new and material, and presumed credible, the claim is reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claim is addressed below in the remand section.

Service Connection, Low Back Disability

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for arthritis may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2013).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records discloses no complaints regarding the low back, or any assessment of disability thereof.  At separation, the Veteran denied any history of recurrent back pain, and clinical examination of the spine was normal.  See October 1969 Report of Medical Examination.

Notably of record is a February 1970 VA report of examination.  The report contains no complaints regarding the low back.  Examination showed full range of motion of all joints, including the low back, and straight leg raising testing was negative.  No low back disability was assessed.  Otherwise,  no clinical evidence pertaining to the low back has been associated with the record and there is no diagnosis of record.  

In August 2013, the Veteran testified before the Board.  He related that during service he hurt his back while lifting objects in a unit post office.  He explained that he may have visited a doctor in service and that he guessed he was given some time to rest the back.  However, he did not elaborate any further and was unable to provide any details, although he stated that he was assessed as having a pull or strain.  With respect to any post-service treatment, he could not recall whether he had received such, but did relate remembering having some chiropractic treatment following service.  He could not relate any specific diagnosis provided by any chiropractor.  He asked that the record be held open to allow for him to obtain the chiropractic records, but none were submitted to VA.  

Initially, the Board notes that the provisions providing for presumptive service connection of arthritis are inapplicable in the present case.  The Board acknowledges that the Veteran reports having received chiropractic treatment following service.  However, no competent evidence demonstrates arthritis that has ever manifested in the low back and no diagnosis of such has been shown.  38 C.F.R. § 3.307.  The Veteran is not competent to do assess arthritis, which clearly requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In order to substantiate the claim for service connection of a low back disability the evidence must at least be in equipoise relating to all elements of the claim.  See Shedden, 381 F. 3d., at 1167.  The threshold element addresses whether the Veteran has had a disability at any time during the course of the present claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

Along these lines, the Board acknowledges that the Veteran has offered a history of chiropractic treatment following service.  To the extent it is suggested that the testimony relating to chiropractic treatment post-service shows the presence of a disability, it is noted that the Veteran could not even recall whether he had been diagnosed as having a low back disability by a chiropractor.  He could not remember any formal diagnosis provided to him by any medical provider.   No clinical evidence of the chiropractic treatment is available.  The Veteran is not otherwise competent to assess any disability of the spine not capable of lay observation.  Indeed, he makes no lay assertions of any diagnosis.  Jandreau, supra.  He has presented no evidence of any disability of the spine, or described any impairment caused by any lay-observable symptoms, such as pain and limitation of motion.  VA does not possess any clinical evidence of any current low back disability, including residuals of any injury, remote or otherwise.  The application of evidentiary principles to a piece of evidence to determine its competency and weight is an application of law to fact that is reviewed for an abuse of discretion.  See Marrero v. Gober, 14 Vet. App. 80, 81 (2000).

The Board acknowledges that the Veteran has related a history of an acute injury to the low back in service, albeit not reflected in the service records, notwithstanding his testimony regarding possibly having received medical treatment for the injury.  However, he testified as to only having a sprain or strain at the time, and the service records document no chronic residuals resulting from any incident.  As outlined above, no disability of the low back is suggested at any time since service to present.  

Under these circumstances there is simply no indication that the Veteran incurred a chronic low back disability in service, or that a chronic low back disability was present at any point since then, to include at any time during the course of the present claim.  The Veteran has related a history of injury in service, but the evidence otherwise fails to indicate that the undocumented injury resulted in any chronic disability, and no such disability is shown during any relevant period.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Thus, the claim must be denied.  Gilbert, supra.  

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability and the claim is reopened; to this extent only is the appeal granted.

Entitlement to service connection for a low back disability is denied.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Prior to November 1967 service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.  

In October 2010, the Veteran was afforded a VA audiological examination, which resulted in an assessment of bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.385.  The examination resulted in a negative etiological opinion noting that a review of the service records showed normal hearing at entrance and discharge, with reference to a December 1965 service audiogram.  It does not appear that the examiner converted this audiogram to ISO (ANSI) units; thus, the examination is inadequate.  38 C.F.R. § 4.2.

As noted above, the Veteran testified before the Board in August 2013.  At the hearing, he reiterated a history of a right knee injury in service, and that he had trouble with this knee shortly following service.  He related that a doctor had stated that he had a current right knee disability that could be related to the reported injury to the right knee in service.  Under these circumstances, there is a suggestion that a right knee condition may be related to service, and an examination is necessary to decide the claim.  McLendon, supra.  

Lastly, the Board notes that at his hearing, he related that he had received private medical treatment for his right knee, and that a doctor had offered a favorable etiological opinion.  None of these records have been obtained or associated with the claims file.  Upon remand, VA should attempt to obtain any outstanding records related to the Veteran's right knee disability.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral sensorineural hearing loss.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure and hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Regarding hearing loss, the examiner should specifically consider the in-service audiological findings dated prior to November 1967 as appropriately converted to ISO (ANSI) measurements, which are as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
5
35
LEFT
15
10
10
10
20
25

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral sensorineural hearing loss is attributable to service, including noise exposure experienced in service.  A complete explanation for the opinion should be provided.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

Any and all opinions must be accompanied by a complete rationale.

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed disability of the right knee.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.





Based on the examination and review of the record, the examiner is asked to provide an opinion whether any diagnosed disability of the right knee is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active service.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


